Citation Nr: 0901090	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for generalized anxiety disorder and major depressive 
disorder prior to August 18, 2008.

2.  Entitlement to an evaluation in excess of 70 percent for 
generalized anxiety disorder and major depressive disorder 
from August 18, 2008.

3.  Entitlement to total disability, based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, 
established service connection for generalized anxiety 
disorder and major depressive disorder with an initial 
evaluation of 30 percent and denied a TDIU.  Upon review by a 
Decision Review Officer (DRO) in April 2005, the initial 
evaluation for generalized anxiety disorder and major 
depressive disorder was increased to 50 percent.  The Board 
remanded the claims for additional development in 
February 2008.  In an October 2008 decision, the veteran's 
evaluation for generalized anxiety disorder and major 
depressive disorder was increased to 70 percent, effective 
August 18, 2008.  As a higher schedular evaluation for this 
disability is possible, the issue of entitlement to a rating 
in excess of 50 percent remains before the Board on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The instant appeal has been advanced on the Board's docket 
for good cause shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 38 C.F.R. § 20.900(c) (2008).

As the veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson requires that the claims 
not be construed as claims for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) are not applicable to the present claims.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that for the period from 
November 7, 2003, through August 17, 2008, the veteran's 
service-connected anxiety was manifested by no more than an 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as panic attacks more 
than once a week, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining relationships.

3.  The evidence demonstrates that from August 18, 2008, the 
veteran's service-connected anxiety was manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work, family relations, judgment, 
thinking, and mood, due to symptoms such as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, neglect of personal appearance and hygiene, and 
inability to establish and maintain effective relationships.

4.  The evidence of record demonstrates that the veteran has 
been precluded from maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  From November 7, 2003, through August 17, 2008, the 
criteria for rating in excess of 50 percent for anxiety have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  From August 18, 2008, the criteria for rating in excess 
of 70 percent for anxiety have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in January 2004 and December 2004.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Anxiety

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).

Global Assessment of Functioning (GAF) Scale
Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60

51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50

41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
The nomenclature employed in the schedule is based upon the 
DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

VA outpatient records through February 2006 indicate that the 
veteran has received regular counseling for anxiety.

On VA examination in March 2004, the veteran reported that he 
had to urinate all the time, and he was afraid of having to 
urinate in his pants when he was away from home or a 
bathroom.  Previously, he had worked at two jobs for a 
combined total of about 54 years.  He said that he had 
difficulties at work because of his anxiety.  He indicated 
that he had panic attacks in which his heart pumped up, he 
would think he was going to throw up, his chest would 
tighten, he would get dizzy, and he would feel like he was 
going to die.  These panic attacks occurred two to three 
times a week.  He feared dying.  He reported sleep 
difficulties and had occasional nightmares.  He indicated he 
had to arise about five times a night to urinate, and he felt 
tired all of the time.  The examiner found no evidence of 
psychotic process.  Occasional suicidal ideation was present, 
but there was no homicidal ideation.  The veteran denied any 
difficulties with activities of daily living.  Short-term 
memory was good.  It was noted that the veteran was clearly 
depressed, restless, keyed up, on edge, and irritable.  His 
anxiety prevented him from taking a test to get a new job.  
He reported fair relationships with three children and a 
difficult relationship with his wife.  He said he had no 
close friends.  The examiner assigned a Global Assessment of 
Functioning score (GAF) of 45.

VA medical correspondence from B.Z.E., M.D., dated June 2006, 
states that the veteran required more frequent visits due to 
worsening symptoms.  Dr. E. was continuing to adjust the 
veteran's medications in an attempt to decrease the veteran's 
symptoms of anxiety, irritability, and isolation.

During a VA examination in August 2008, the veteran described 
his relationship with his wife as poor.  They would argue on 
a daily basis and were not emotionally close.  He felt that 
he could not do anything right, and he could not get along 
with anyone else.  He worried about how he smelled and was 
afraid of crowds.  He had not worked for the previous seven 
years, but before that, he had worked at two different jobs 
for a total of 54 years.  He had a perfect attendance record 
at work.  The veteran belonged to three or four veterans' 
organizations.  He would occasionally go to a movie and go 
dancing with his wife.  He reported having no friends.  The 
examiner opined that due to the veteran's highly anxious and 
somewhat depressed demeanor, people would have difficulty 
relating to him on a casual basis.  The examiner stated that 
the veteran had difficulty in understanding complex commands, 
impaired short-term memory and judgment, disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
Although the veteran had a history of being able to keep a 
job, he had poor relationships and only satisfactory 
performance within the job.  It was noted that the veteran's 
memory was poor, and he made constant mistakes.  There was a 
definite impairment in thought processes.  It was observed 
that the veteran's communication was poor due to his 
overwhelming anxiety.  He did not have hallucinations or 
delusions, but he experienced paranoid thinking.  The 
examiner reported that the veteran would yell and scream 
several times a week.  He would worry about death and had 
trouble sleeping at time.  He had occasional suicidal 
thoughts.  He had crying spells once a month.  The examiner 
assigned a GAF score of 55, as the veteran had no friends but 
has been able to keep his job previously.

Based upon the evidence of record, the Board finds that from 
November 7, 2003, through August 17, 2008, the symptoms of 
the veteran's service-connected anxiety more nearly 
approximate those listed among the criteria for a 50 percent 
rating, as the disability was manifested by no more than an 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as panic attacks more 
than once a week, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining relationships.  Overall, the Board finds the 
veteran's disability picture due to his service-connected 
anxiety for this period demonstrates a serious impairment 
that is adequately rated as 50 percent disabling.

Moreover, during this period, there is no probative evidence 
of symptoms such as obsessional rituals, illogical speech, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or a memory loss for names of close relatives, own 
occupation, or own name.  There is no medical evidence of a 
total occupational impairment or a total inability to 
establish and maintain effective relationships due to 
anxiety.  Therefore, the Board finds that a rating in excess 
of 50 percent is not warranted from November 7, 2003, through 
August 17, 2008.

However, from August 18, 2008, a higher evaluation is 
warranted.  The June 2008 letter from Dr. E. indicates that 
the veteran's symptoms were worsening, and the August 2008 VA 
examination provides the necessary documentation of the 
increased symptoms.  This examination showed an occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking, and mood, due 
to symptoms such as suicidal ideation, obsessional rituals 
which interfere with routine activities, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, neglect of 
personal appearance and hygiene, and inability to establish 
and maintain effective relationships.  However, the 
examination did not show persistent delusions or 
hallucinations, grossly inappropriate behavior, or a 
persistent danger of hurting himself or others.  Therefore, a 
70 percent evaluation, and no higher, is warranted from 
August 18, 2008.

A GAF score of 55 were listed in the VA examination report 
from August 2008.  This score suggests a less severe 
impairment than is contemplated by the 70 percent evaluation 
from August 18, 2008.  According to DSM-IV, GAF scores 
ranging between 51 and 60 are indicative of moderate symptoms 
(like flat affect and circumstantial speech, and occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers.

The Board notes that the GAF score of 45, reflected in the VA 
examination from March 2004, suggests a more significant 
impairment than is contemplated by the 50 percent rating for 
the time period from November 7, 2003, through August 17, 
2008.  A GAF of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating from November 7, 2003, 
through August 17, 2008, and a 70 percent evaluation from 
August 18, 2008.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The medical evidence shows the veteran's anxiety, 
while significant, is not a total occupational and social 
impairment.  While the veteran receives regular counseling 
for his anxiety, he has not been hospitalized frequently.  
The evaluations assigned under the Rating Schedule criteria 
are adequate for the level of disability demonstrated for 
anxiety.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2008)

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

Records show that the veteran is currently service-connected 
for: generalized anxiety disorder and major depressive 
disorder (70 percent); and chronic urinary frequency (40 
percent).  The veteran's combined service- connected 
evaluation for compensation purposes is 80 percent.

Thus, the veteran meets the rating criteria outlined above 
for consideration of a total rating under 38 C.F.R. § 
4.16(a), and the determinative issue is whether he is unable 
to secure and follow a substantially gainful occupation 
because of his service-connected disabilities.

In a VA outpatient record dated February 2005, a doctor 
states that the veteran is unemployable.

The veteran underwent a VA examination in August 2008 in 
which the examiner was specifically asked to address how the 
veteran's service-connected disorders alone affected his 
employability.  The examiner opined that the vast majority of 
the veteran's social and vocational impairment is caused by 
the veteran's primary anxiety disorder, and his urinary 
difficulties increased his anxiety disorder.  The examiner 
remarked that the veteran does not experience any significant 
remissions and thus would have minimal capacity for 
adjustment during those remissions.  He concluded that the 
veteran would only be marginally capable of employment based 
on his anxiety disorder alone and also based on the 
associated anxiety connected with his urinary disorder.

The probative question in TDIU claims is whether service-
connected disabilities preclude a claimant from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Marginal employment is not considered substantially gainful 
employment, and, as noted above, is generally shown when a 
veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.

Based on the August 2008 VA examination report, it is clear 
that the veteran is not suited for full time employment.  As 
discussed above, the Court defines gainful employment as work 
which is "more than marginal and which permits the individual 
to earn a living wage."  Moore, supra.  As the medical 
evidence indicates that the veteran is only capable of 
marginal employment, he cannot be considered capable of 
gainful employment due to his service-connected disorders.

Resolving all doubt regarding the veteran's ability to 
function in a work setting in his favor, the Board finds that 
the preponderance of the evidence shows that his service-
connected anxiety and urinary disorders have prevented him 
from obtaining and/or maintaining substantially gainful 
employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 
4.16(b) (It is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, a grant of TDIU is warranted.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for generalized anxiety disorder and major depressive 
disorder prior to August 18, 2008 is denied.

Entitlement to an evaluation in excess of 70 percent for 
generalized anxiety disorder and major depressive disorder 
from August 18, 2008 is denied.

Entitlement to a TDIU is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


